PER CURIAM.
Mitchel Kalmanson appeals a post-dissolution of marriage non-final order requiring that all visitation with his two daughters be supervised. The order was entered at a hearing held on April 19, 2000 despite the former wife’s agreement to defer the issue of the former husband’s visitation to a later date because the former husband would not be available to attend this hearing.
We agree with the former husband that the trial court abused its discretion by entering the order when no evidence was presented on the matter of visitation prior to the trial court’s ruling that the former husband would only be allowed restricted visitation with his children. Additionally, the order was to be a temporary order until another hearing took place after a mental health evaluation had occurred. That later hearing took place on June 19, 2000, but the evaluation still had not been completed and the restricted visitation was continued without an evidentiary hearing.
We vacate the order allowing only restricted visitation and remand to the trial court to conduct an expedited evidentiary hearing on the former wife’s motions regarding the former husband’s rights of visitation.
VACATE ORDER; REMAND.
SHARP, W., PETERSON and PLEUS, JJ., concur.